DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 11 and 16 are amended. Claims 2-3 and 17-18 are cancelled. Claims 1, 4-16 and 19-22 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112 have been fully considered and are persuasive. The rejections of 1/21/2021 are overcome.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claims 1, 11 and 16, the claims recite the limitation “a heating member” without reciting sufficient structure, material, or acts to perform the claimed heating function. The limitations are therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a conductive electrical resistive heating member or an inductive heating member (page 9, lines 18-30).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 4-16 and 19-22 are rejected under 35 U.S.C. 103 as being obvious over Counts (US 5,269,327) in view of Egoyants (US 9,414,629).

Regarding claims 1, 11 and 16, Counts discloses a smoking article in which a plurality of charges are sequentially heated to provide individual puffs (abstract) having a slidable heater that serially heats pairs of segments that is indexed through a heating collar having a pawl that moves the heater (column 7, lines 39-62). The substrate is in the form of a hollow cylinder having ten pairs of tobacco flavor medium segments, which the heater heats individually (column 6, lines 60-68). The heater is connected to a power source (column 9, lines 51-68) that provides sufficient power to release a flavor aerosol from the charges of tobacco flavor medium when the device is activated (column 9, lines 1-28), which is considered to meet the claim limitation of control. The heater section has an external surface and is connected to a spring which moves it (column 7, lines 39-62, figure 3, reference numeral 11), which is considered to meet the claim limitation of a carrier for the heater. Counts does not explicitly disclose the heater being located within the tobacco flavor medium.
Egoyants teaches a heating chamber for heating smokable material in which a heater (column 3, lines 64-67, figure 20, reference numeral 3) is located within a hollow tube of smokable material (column 4, lines 1-12, column 6, lines 26-39, figure 20, reference numeral 5). The heater has individual heating arrangements that heat different parts of the smokable material at different times (column 5, lines 14-24).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hollow heater of Counts with the hollow smokable material 

Regarding claims 4, 12 and 19, Counts discloses that the pawl is moved by switch that is activated the airflow of a user during a puff (column 7, lines 39-62).

Regarding claims 5, 13 and 20, Counts discloses that the heater is moved manually (column 7, lines 39-62).

Regarding claims 6 and 21, Counts discloses that a pushbutton is depressed each time a user activates the heater to smoke a charge (column 4, lines 60-68, column 5, lines 1-7) and that the heater is moved when the pushbutton is depressed (column 7, lines 39-62). Since the pushbutton is depressed each time the device is used, it is evident that the pushbutton must return to its prior undepressed state between uses and is therefore considered to meet the claim limitation of a click-return actuator.

Regarding claims 7 and 14, it is evident that, when the heater is manually moved by the smoker, that a part of the smoker’s body (such as the hand) would be capable of moving with the heater, which is considered to meet the claim limitation of the manual actuator configured to move with the heating member.

Regarding claims 8 and 15, Counts discloses that the heater is replaced by a new cylinder when all charges are exhausted (column 5, lines 1-7).

Regarding claims 9 and 10, Counts discloses that the tobacco flavor medium is in the form of an extruded rod with components that provide mechanical strength that is cylindrical (column 7, lines 39-62, figure 7h). The rod must be solid since it would otherwise be unable to maintain its cylindrical shape.

Regarding claim 22, Counts discloses that the heater is moved laterally along a direction of the cylinder (figure 7h), and it is therefore evident that the heater would occupy multiple positions during use of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747